Montgomery, Judge.
It is very clear that the action against an exeeutor or administrator, as such, does not abate on his death, as a general rule, but his successor is made a party by scire facias: Code, sections 3375, 3380. It is equally clear that the policy of our law is, as a general rule, against abatement of actions for any ■cause.
By our statute law, then, the suit in this case does not abate. And the question is narrowed to the inquiry, does it abate by virtue of the 7th paragraph, section 12, Article V., of the Constitution. That section, after enumerating what suits may be brought out of the county of a defendant’s residence, says, “all other cases shall be tried in the county where the defendant resides;” grammatically, resides at the time the case is tried. Suppose he removes out of the county pendente lite, does the suit follow him to his new home, to be *602there “tried?” If the letter of the Constitution is to be adhered to, yes. What difference, in principle, is there between the case supposed and the case at bar? None is perceived.
Judgment reversed.